Citation Nr: 1620455	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Fritzie E. Vammen, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty service from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which continued a 50 percent rating for PTSD and denied entitlement to a TDIU. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2015).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In his June 2014 substantive appeal, the Veteran requested the opportunity to testify in a videoconference hearing held before a Veterans Law Judge.  A July 2014 letter notified the Veteran that his videoconference hearing was scheduled for August 22, 2014.  The Veteran failed to report to his scheduled hearing. 

The Board however notes that the July 2014 letter notifying the Veteran of the hearing was returned as undeliverable as the address was "vacant".  Additionally, a February 2016 correspondence from the RO was also returned as undeliverable.  

In April 2016, a representative of the Board contacted the Veteran's attorney.  The attorney was able to confirm the Veteran's current address, and indicated that the Veteran did still wish to testify at a personal hearing before a member of the Board by videoconferencing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before the Board, as indicated by the Veteran. Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




